Title: From Thomas Jefferson to United States Congress, 18 March 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate &
                         House of Representatives  
                        of the 
                        United States 
                     
                     Mar. 18. 1808.
                  
                  The scale on which the military academy at West point was originally established is become too limited to furnish the number of well instructed subjects in the different branches of artillery and engineering, which the public service calls for. the want of such characters is already sensibly felt, and will be increased with the enlargement of our plans of military preparation.   the Chief engineer, having been instructed to consider the subject, & to propose an augmentation which might render the establishment commensurate with the present circumstances of our country, has made the report which I now transmit for the consideration of Congress.
                  The idea suggested by him of removing the institution to this place, is also worthy of attention. besides the advantage of placing it under the immediate eye of the government, it may render it’s benefits common to the naval department, and will furnish opportunities of selecting on better information, the characters most qualified to fulfil the duties which the public service may call for.
                  
                     Th: Jefferson 
                     
                     
                  
               